Per Curiam:
The respondent was charged together with one Nathan Kopf with professional misconduct by the United States district attorney, which charges were brought on before the United States District Court for the Southern District of New York, which appointed a special master to take the testimony and report. The charges related to the respondent’s misconduct in- certain bankruptcy proceedings before the United States District Court, which upon that report has convicted the respondent and ordered him suspended from practice for one year. The Association of the *887Bar of the City of New York has brought the matter to this court upon the testimony and report of the special master. The respondent has submitted an answer. We think the charges are sufficiently serious to require an investigation. If the respondent is willing to submit the charges to this court upon the testimony taken by the special master and his find ings, they can be so submitted and the court will determine what, if any, discipline should be imposed. If, however, the respondent wishes to have another investigation of the charges, the matter will be referred to an official referee. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.